Citation Nr: 0841307	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to November 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA), Regional Office (RO) 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania, which inter alia, denied entitlement to service 
connection for PTSD.

In October 2007, the appellant appeared before a decision 
review officer in a hearing at the RO.  The hearing 
transcript has been associated with the claims file.  
Although the veteran initially requested a video hearing 
before the Board, he cancelled that request in November 2008.

 
FINDING OF FACT

A clear preponderance of the evidence is against a finding 
that the veteran has PTSD related to his active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated June 2005, August 2005 and March 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate his claim for service 
connection.  He was notified of the information and evidence 
that VA would seek to provide and the information and 
evidence that he was expected to provide.  In March 2006 he 
was further notified of the process by which initial 
disability ratings and effective dates are assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This last notice was delivered after the initial denial of 
the claims, the AOJ subsequently readjudicated the claims 
based on all the evidence in the April 2008 statement of the 
case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated.  The duty to assist has been fulfilled.

Service Connection

The veteran seeks service connection for PTSD, based on his 
service in Korea.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military duty.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires:  (1) a current diagnosis of 
PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between the current symptomatology 
and the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  

38 C.F.R. § 4.125(a) (2008) requires that diagnoses of mental 
disorders conform to the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV). The DSM-IV sets forth 
specific criteria which must be met to establish a diagnosis 
of service connection for PTSD.  These are:  

A.  The person has been exposed to a traumatic event in which 
both of the following were present:

(1) the person experienced, witnessed, or was confronted 
with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the 
person's response involved intense fear, helplessness, 
or horror. . . .

B.  The traumatic event is persistently experienced in one 
(or more) of the following ways:

(1) recurrent and intrusive distressing recollections of 
the event, including images, thoughts, or perceptions; 
(2) recurrent distressing dreams of the event; (3) 
acting or feeling as if the traumatic event were 
recurring (includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening or 
when intoxicated); (4) intense psychological distress at 
exposure to internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or (5) 
physiological reactivity on exposure to internal or 
external cues that symbolize or resemble an aspect of 
the traumatic event.

C.  Persistent avoidance of stimuli associated with the 
trauma and numbing of general responsiveness (not present 
before the trauma), as indicated by three (or more) of the 
following:

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; (2) efforts to 
avoid activities, places, or people that arouse 
recollections of the trauma; (3) inability to recall an 
important aspect of the trauma; (4) markedly diminished 
interest or participation in significant activities; (5) 
feeling of detachment or estrangement from others; (6) 
restricted range of affect (e.g., unable to have loving 
feelings); or (7) sense of a foreshortened future (e.g., 
does not expect to have a career, marriage, children, or 
a normal life span).

D.  Persistent symptoms of increased arousal (not present 
before the trauma), as indicated by two (or more) of the 
following:

(1) difficulty falling or staying asleep; (2) 
irritability or outbursts of anger; (3) difficulty 
concentrating; (4) hypervigilance; or (5) exaggerated 
startle response.

E.  Duration of the disturbance (symptoms in Criteria B, C, 
and D) is more than 1 month.

F.  The disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.

The veteran reported seeing numerous attacks and bombings 
while in Korea, and  engaging in a firefight.  He also 
reported witnessing the death of a pilot who crashed into the 
Sea of Japan.  

While the veteran's personnel records confirms service on 
ships in a combat zone and on land for a temporary period, it 
is unclear the extent of the veteran's personal combat 
experience.  Regardless, he underwent a VA examination in May 
2008 which presumed the credibility of the stressors and 
found them to be of sufficient severity as to qualify as a 
PTSD stressor.  Assuming, for purposes of this decision, that 
stressor(s) in service occurred, the question becomes whether 
the veteran has PTSD as a result of the inservice 
stressor(s).  

During the May 2008 VA PTSD evaluation, the veteran reported 
recurrent and intrusive distressing recollections of the 
event, and difficulty falling and staying asleep.  He denied 
current suicidal thoughts, although, he said he felt suicidal 
in the past and was stopped by his son.  The examiner noted 
the veteran stated this incident happened before the birth of 
the veteran's son.  He also denied panic attacks and 
homicidal thoughts.  The examiner's opinion was that the 
veteran did not meet the criteria for PTSD since his PTSD 
symptoms were intermittent, mild and short-lived.  He noted 
that the veteran did not have occupational and social 
impairment, or reduced reliability and productivity as a 
result of his PTSD symptoms.  The examiner further noted that 
the veteran maintained employment for almost 50 years without 
being fired, that he functioned in two marriages, and had 
close relationships with family. 

The examiner felt the veteran had a depressive disorder and 
that it is less likely as not (less than 50/50 probability) 
caused by or a result of combat military experiences.  The 
examiner's rationale for his opinion was that the veteran's 
depressive disorder is likely in response to his ongoing 
physical and medical problems.  

The veteran has submitted two private medical opinions with 
his claim for service connection for PTSD.  The first opinion 
of May 2006, indicates that the physician treated the veteran 
from 1960 through 1994.  He described the veteran as 
irritable, "which possibly was a result of his Korean war 
experiences."  The physician also said the veteran possibly 
had PTSD. 

In the second report of October 2006, another private 
physician indicates that he used to be the veteran's VA 
psychiatrist, and that the veteran suffered from anxiety and 
depression which "could" very well be symptoms of PTSD.  
The physician did not indicate his treatments dates, or state 
that the veteran has a current diagnosis of PTSD.

VA outpatient clinic reports dated from 2001 to 2006 reflect 
treatment for anxiety and depression and complaints of 
nightmares and flashbacks.  There was no diagnosis of PTSD.  

The Board is required to assess the weight of competing 
medical opinions.  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal 
v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 
(1993).  

The Board finds that the VA examination report is more 
probative than the findings of the two private physicians.  A 
multiaxial evaluation based on the current DSM-IV diagnostic 
criteria is required for a diagnosis of PTSD.  The VA 
examination was rendered in conjunction with this standard.  
The VA examination reflects a review of the claims folder, 
mental status interview, complete history taken and a 
rationale for findings made.  

The Board finds the VA examination more complete and more 
probative than the private opinions.  Neither private 
physician cited to the DSM-IV in rendering their opinions, 
and neither confirmed a diagnosis of PTSD.  There is also no 
review of the service records evident in these opinions.  The 
word "may" is entirely speculative and does not create an 
adequate nexus for the purposes of establishing service 
connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

VA outpatient clinic reports reflect treatment for symptoms 
of anxiety and depression, but these reports did not include 
a diagnosis of PTSD either.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
As a preponderance of the evidence is against a finding that 
the veteran has PTSD, service connection for PTSD cannot be 
granted.


ORDER

Service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


